ORDER
PER CURIAM.
On consideration of the certified opinion of the Court of Appeals of Maryland suspending respondent for a period of thirty days from the practice of law in the state of Maryland, this court’s December 19, 2012, order suspending respondent pending further action of the court and directing him to show cause why reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Joseph Tauber is hereby suspended for a period of thirty days from the practice of law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully com*574plies with the requirements of D.C.Bar. R. XI, § 14(g).